*119The opinion of the court was delivered by
Blanchard, J.
The accused was prosecuted for shooting with intent to kill, convicted and sentenced to three years at hard labor.
He appeals.
The only bill of exceptions found in the record recites that on the trial of the case a witness was called to the stand to prove that the shooting in question was accidental; that he was asked to state whether or not the shooting was accidental; that the district attorney objected to the question; and that the trial judge, in sustaining the obejction, said: — Unless the defendant can show that he had a right to have his pistol with him on the date charged in the indictment, no evidence will be allowed to prove that the shooting was accidental.
To this, the trial judge, in the "per curiam" part of the bill, says he made no such ruling as that set forth.
Ho note of the testimony and ruling made at the time was annexed to the bill.
Judgment affirmed.